     6:19-cv-00267-JHP-SPS Document 17 Filed in ED/OK on 11/21/19 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF OKLAHOMA


DAVID B. WILLIAMS,                                )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )         CIV-19-267-JHP-SPS
                                                  )
BRANDY SIPES, et al.,                             )
                                                  )
                Defendants.                       )


     ORDER STAYING PROCEEDINGS AND REQUIRING SPECIAL REPORT

         The court has determined that an investigation and report would be helpful in

determining whether there are any factual or legal bases for Plaintiff’s claims. See Hall

v. Bellmon, 935 F.2d 1106 (10th Cir. 1991); Martinez v. Aaron, 570 F.2d 317 (10th Cir.

1978).

         ACCORDINGLY, IT IS HEREBY ORDERED that:

         (1)    Officials responsible for the institution(s) involved in the alleged civil rights

                violation shall undertake a review of the subject matter of the complaint:

                (a)    to ascertain the facts and circumstances;

                (b)    to consider whether any action can and should be taken by the

                       institution(s) or other appropriate officials to resolve the subject

                       matter of the complaint; and

                (c)    to determine whether other like complaints, whether pending in this

                       court or elsewhere, are related to this complaint and should be taken

                       up and considered together.
6:19-cv-00267-JHP-SPS Document 17 Filed in ED/OK on 11/21/19 Page 2 of 2



   (2)   In the conduct of the review, a written report shall be compiled and filed

         with the court.     Authorization is granted to interview all witnesses

         including Plaintiff and appropriate officers of the institution(s). Wherever

         appropriate, medical or psychiatric examinations shall be made and

         included in the written report. Any rules and regulations pertinent to the

         subject matter of the complaint shall be included in the written report.

   (3)   All pending motions in this case are hereby stricken without prejudice. No

         applications, motions, or discovery should be filed or considered until the

         steps set forth in this Order have been completed, except as the court further

         orders.

   (4)   It is desired that the report made in the course of this investigation be

         attached to and filed with Defendants’ answer or dispositive motion. The

         report and Defendants’ answer or dispositive motion, shall be filed no

         later than sixty days from this date.


   IT IS SO ORDERED this 21ST day of November, 2019.




                                        2
